Title: To Alexander Hamilton from George Washington, 3 October 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Octr 3. 1790
Dear Sir,
Since my last to you, your letter dated the 15th Ulto containing your sentiments on the questions I had proposed for your opinion and advice, is come duly to hand. I feel myself much obliged by the full and able consideration you have given to the subject. From present appearances, however, it does not seam as if there would be occasion for any decision on either point which gave birth to my questions. With very sincere regard and affection.
I am Dear Sir   Your Obedient & very Hble Ser
Go: Washington.
